DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/09/2019 are accepted for examination purpose.

Response to Amendment
The supplemental amendment filed on 08/20/2021 has been entered and is examined on the merits. 

Terminal Disclaimer
The terminal disclaimer filed on 08/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,506,616 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to a potential non-statutory double patenting rejections of the claims have been considered but are moot because the terminal disclaimer has been filed on 08/20/2021.
Allowable Subject Matter
Claims 30 and 32-50, as set forth in the Supplemental Amendment filed on 08/20/2021, allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 30 and 32-50, as set forth in the Supplemental Amendment filed on 08/20/2021, are allowed over the prior arts, since the prior arts taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the following underlined limitation:
In claims 30, 39 and 45, as set forth in the Supplemental Amendment filed on 08/20/2021, "obtaining data related to the one or more prescribed factors, the data related to the one or more prescribed factors comprising a then-current mobility state of the computerized client device; 
ranking the plurality of networks based at least on one or more prescribed factors;
obtaining one or more attributes relating to at least one of (i) the computerized client device, or (ii) one or more of the plurality of networks;
evaluating the one or more attributes; and
based at least in part on the ranking and the evaluating, causing the computerized client device to connect to an individual one of the plurality of networks...” in combination with other limitations recited in the claims.
Noted that the first closest prior art US 2012/0230305 A1 to Barbu et al. (hereafter referred as Barbu), teaches a computerized method for operating a computerized client device (a method performed by a computerized mobile station 100, Fig. 2, 3), computer readable apparatus comprising a non-transitory storage medium (the mobile station 100 is including a computer-readable medium, i.e. memory 110, Fig. 1, 3 and paragraph [60]), the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions (wherein the memory 110 includes the software which executed by a processor cause the mobile station 100 to perform the method, paragraph [60]), cause the computerized client device to perform the method and a computerized client device comprising:
digital processing apparatus (a processor 102, Fig. 1 and paragraph [60]); and
storage apparatus (the mobile station 100 is including a computer-readable medium, i.e. memory 110, Fig. 1, 3 and paragraph [60]) in data communication with the digital processing apparatus, the storage apparatus configured to store at least one computer program thereon, the at least one computer program comprising a plurality of instructions which are configured to, when executed by the digital processing apparatus, cause the computerized client device to (wherein the memory 110 includes the software which executed by the processor cause the mobile station 100 to perform the method, paragraph [60]):
	receive data relating to one or more policies from computerized server apparatus (the mobile station 100 receives Wi-Fi profile(s) from a network administrator or wireless connector system, paragraphs [41-43]);
	identify a plurality of networks in accordance with the one or more policies (the mobile station scans for APs based on the Wi-Fi profiles and generates a list of available networks, paragraphs [65-69]);
	obtain data related to the one or more prescribed factors (the mobile station obtains signal quality indicators of each networks, i.e. RSSI, paragraphs [66-69]);
(the mobile station lists the available networks in a descending order based on the RSSI values, paragraphs [70-71]);
	obtain one or more attributes relating to at least one of (i) the computerized client device, or (ii) one or more of the plurality of networks (the mobile station 100 obtains previous UMA connectivity data/statistics associated with each available network of the available networks, paragraphs [74-78]);
	evaluating the one or more attributes (the mobile station 100 determines which previous UMA connectivity data/statistics are relevant to a current mode of the mobile station and assigns weight to each of the networks in the list of ranked networks based on the determined previous UMA connectivity data/statistics, paragraphs [75-79]); and
	based at least in part on the ranking and the evaluating, causing the computerized client device to connect to an individual one of the plurality of networks (the mobile station identifies a network with the highest UMA connectivity data/statistics from the list of the ranked available networks and attempts to connect to the network, paragraphs [78-81]).
Thus, Barbu has taught the conventional technique of identifying a best suitable available network for connecting, but however, has not taught “the synchronization between computerized server apparatus and the computerized client device” nor that the one or more prescribed factors for ranking the plurality of networks comprising “a then-current mobility state” of the computerized client device. Therefore, Barbu has with other limitations of the base claims.
Noted that the second closest prior art US 2009/0201908 A1 to Gidron et al. (hereafter referred as Gidron), teaches a computerized method for operating a computerized client device (a method performed by a computerized mobile device B, Fig. 1), comprising:
causing synchronization between computerized server apparatus and the computerized client device (the mobile device 104 synchronizes with a server, paragraphs [24, 37-39, 49]); and
receiving data from the computerized server apparatus, the receiving based at least on the synchronization (the mobile device 104 receives data from the server based on the synchronization, paragraphs [24, 37-39, 49]).
Thus, Gidron has taught the synchronization between computerized server apparatus and the computerized client device, but however, has failed to teach one or more prescribed factors for ranking the plurality of networks comprising “a then-current mobility state” of the computerized client device. Therefore, Gidron has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.
Noted that the third closest prior art US 2015/0373633 A1 to Chhabra et al. (hereafter referred as Chhabra), teaches a computerized method for operating a computerized client device (a wireless device 106 performs a method of Fig. 4-6, paragraphs [42-44, 53]), comprising:
(obtaining a mobility state of the wireless device, i.e. how long the wireless device, is, at least staying, at a wireless network, paragraphs [59, 86]); and
based at least in part on the one or more prescribed factors, causing the computerized client device to connect to an individual one of the plurality of networks (connecting to the wireless network, based on the mobility state of the wireless device, Fig. 5 and paragraphs [52, 71, 75, 82]).
Thus, Chhabra has taught the data related to the one or more prescribed factors comprising a mobility state of the computerized client device, but however does not teach the synchronization between the computerized server apparatus and the computerized client device nor the connecting is based on the ranking and evaluating of one or more attributes. Therefore, Chhabra has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.
In view of the foregoing, Barbu, Gidron and Chhabra, fail to particular disclose that the connecting the computerized client device to an individual one of the plurality of networks, is based on both ranking and evaluating, wherein the ranking is based on then-current mobility of the state of the computerized client device and the evaluating is based on one or more attributes of the computerized client device or one or more of the plurality of networks. Therefore, Barbu, Gidron and Chhabra when taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the underlined limitations when such limitations are incorporate with other limitations of . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        August 21, 2021